                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:17-00137-03

ALISHA MARIE ESQUE



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On March 6, 2019, the United States of America

appeared by J. Matthew Davis, Assistant United States Attorney,

and the defendant, Alisha Marie Esque, appeared in person and by

her counsel, John J. Balenovich, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Jeffrey D. Bella.

The defendant commenced a 32-month term of supervised release in

this action on September 27, 2018, as more fully set forth in

the Supervised Release Revocation and Judgment Order entered by

the court on August 8, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant failed to abide by the special

condition that she participate in and successfully complete a

long-term residential drug treatment program inasmuch as on

September 27, 2018, she reported to Prestera Center to begin

long-term substance abuse treatment and left the facility

against medical advice on September 30, 2018; (2) the defendant

failed to notify the probation officer of her change in

residence inasmuch as she did not contact him after leaving

Prestera Center, rendering her whereabouts unknown until her

arrest on January 31, 2019; and (3) the defendant used and

possessed controlled substances as evidenced by a positive urine

specimen submitted by her on January 31, 2019, for marijuana,

methamphetamine, buprenorphine, benzodiazepine and heroin; all

as admitted by the defendant on the record of the hearing and

all as set forth in the petition on supervised release and

amendment thereto.




                                  2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a term of twenty-four (24)

months of supervised release upon the standard conditions of

supervised release now in effect in this district as promulgated

by the Administrative Office of the United States Courts

(National Form AO 245B), the standard conditions as set forth in

Local Rule 32.3 and the special condition that she participate

in, and successfully complete, a long-term residential drug

treatment program such as the 9 to 12 month program at Recovery


                                 3
Point or, if unavailable, a similar residential program to be

designated by the probation officer, where she shall follow the

rules and regulations of the facility, participate in drug abuse

counseling and treatment, and submit to random drug screens, as

directed by the facility and the probation officer.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   March 8, 2019




                                4
